                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW OKULSKI,                                             CIVIL ACTION
              Plaintiff,

                v.

 CARVANA, LLC, PAUL BREAUX, AND                              NO. 20-1328
 KATELYN GREGORY,
                Defendants.

                                           ORDER

       AND NOW, this 2nd day of June, 2021, upon consideration of Plaintiff’s Motion for

Reconsideration of the Court’s August 24, 2020 Order Granting Defendants’ Motion to Dismiss

and briefing in support thereof (ECF Nos. 45 & 52), and Defendants’ response in opposition

thereto (ECF No. 51), IT IS ORDERED that Plaintiff’s Motion is GRANTED IN PART and

DENIED IN PART as follows:

       1.      Plaintiff’s Motion is GRANTED with respect to his Fraud (Count I) and Unfair

Trade Practices and Consumer Protection Law (Count VI) claims. These claims are reinstated.

       2.      Plaintiff’s Motion is DENIED with respect to his Professions and Occupations

Act (Count II) claim. This claim is not reinstated.

                                                      BY THE COURT:


                                                      /s/Wendy Beetlestone, J.

                                                      _______________________________
                                                      WENDY BEETLESTONE, J.
